IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


RONALD STOCKTON,                      :   No. 20 EAP 2015
                                      :
                 Appellant            :
                                      :   Appeal from The Order of
                                      :   Commonwealth Court dated April 13,
           v.                         :   2015 at No. 106 MD 2015.
                                      :
                                      :
DEPARTMENT OF CORRECTIONS,            :
BUSINESS MANAGER-DECKER,              :
                                      :
                 Appellee             :


                                 ORDER



PER CURIAM

     AND NOW, this 18th day of November, 2015, the Order of the Commonwealth

Court is AFFIRMED.